                                                           Case 2:15-cv-00577-APG-BNW Document 86 Filed 04/15/20 Page 1 of 2



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, Nevada 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           Email: kdove@swlaw.com
                                                       6          hcheong@swlaw.com
                                                           Attorneys for Wells Fargo Bank, N.A.
                                                       7

                                                       8
                                                                                      UNITED STATES DISTRICT COURT
                                                       9
                                                                                              DISTRICT OF NEVADA
                                                      10

                                                      11   WELLS FARGO BANK, N.A.;                      Case No.: 2:15-cv-00577-APG-BNW
                                                      12                        Plaintiff,
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   vs.                                            STIPULATION AND ORDER TO
                    Las Vegas, Nevada 89169




                                                                                                          DISMISS LITIGATION WITH
                         LAW OFFICES

                          702.784.5200




                                                      14   SFR INVESTMENTS POOL 1, LLC, a                 PREJUDICE
                               L.L.P.




                                                           Nevada limited liability company; TOWN
                                                      15   CENTER VILLAGE COMMUNITY
                                                           ASSOCIATION, a Nevada non-profit
                                                      16   corporation; ALESSI & KOENIG, LLC, a
                                                           Nevada limited liability company;
                                                      17
                                                                                Defendants.
                                                      18

                                                      19   SFR INVESTMENTS POOL I, LLC, a
                                                           Nevada limited-liability company,
                                                      20
                                                                                Counter Claimant,
                                                      21
                                                           vs.
                                                      22
                                                           WELLS FARGO BANK, N.A., a national
                                                      23   banking association,

                                                      24                        Counter Defendant.

                                                      25          IT IS HEREBY STIPULATED AND AGREED by Plaintiff/Counter Defendant Wells
                                                      26   Fargo Bank, N.A., Defendant/Counterclaimant SFR Investments Pool 1, LLC, and Defendant
                                                      27   Town Center Village Community Association (collectively, the “Parties”), by and through their
                                                      28
                                                           Case 2:15-cv-00577-APG-BNW Document 86 Filed 04/15/20 Page 2 of 2



                                                       1   respective counsel, that all claims in this action between the Parties will be dismissed with
                                                       2   prejudice.
                                                       3          Each party shall bear their own attorney’s fees and costs.
                                                       4          IT IS SO STIPULATED.
                                                       5
                                                           DATED this 15th day of April, 2020.             DATED this 15th day of April, 2020.
                                                       6
                                                           SNELL & WILMER L.L.P.                           KIM GILBERT EBRON
                                                       7

                                                       8   By: /s/ Holly E. Cheong                         By: /s/ Diana S. Ebron
                                                               Holly E. Cheong, Esq.                           Diana S. Ebron, Esq.
                                                       9       (Nevada Bar No. 11936)                          (Nevada Bar No. 10580)
                                                               3883 Howard Hughes Parkway                      7625 Dean Martin Drive, Suite 110
                                                      10       Suite 1100                                      Las Vegas, Nevada 89139
                                                               Las Vegas, Nevada 89169                         Telephone: (702) 485-3300
                                                      11
                                                               Telephone: (702) 784-5200                       Attorneys for Defendant/Counterclaimant
                                                      12       Attorneys for Plaintiff/ Counter                SFR Investments Pool 1, LLC
             3883 Howard Hughes Parkway, Suite 1100




                                                               Defendant Wells Fargo Bank, N.A.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           DATED this 15th day of April, 2020.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                           LEACH KERN GRUCHOW ANDERSON
                                                      15   SONG
                                                      16
                                                           By: /s/ J. Tyler King
                                                      17       J. Tyler King, Esq.
                                                               (Nevada Bar No. 14895)
                                                      18       2525 Box Canyon Drive
                                                               Las Vegas, Nevada 89128
                                                      19       Telephone: (702) 538-9074
                                                      20       Attorneys for Defendant Town Center
                                                               Village Community Association
                                                      21
                                                                                                       ORDER
                                                      22
                                                                  IT IS SO ORDERED.
                                                      23

                                                      24

                                                      25
                                                                                                        ____________________________________
                                                      26                                                UNITED STATES DISTRICT JUDGE

                                                      27                                                                 4/15/2020
                                                                                                        DATED:         _____________________
                                                      28

                                                                                                       --2--
